In a capital case, the law of our state in its great humanity allows the jury, after they have first determined the question of guilt, *Page 235 
to assess the punishment, which may be death or imprisonment for life at their discretion, and, even after the jury say that the defendant should suffer death, this court, in furtherance of justice, has the power to modify the judgment to imprisonment for life. Section 3204, O. S. 1931, 22 O. S. 1941 § 1066. In the case of Fritz v. State, 8 Okla. Crim. 342,128 P. 170, 177, we said:
"The power of this court to modify a judgment inflicting the death penalty for murder to imprisonment for life at hard labor when deemed proper in the furtherance of justice is in no sense the power of commutation of the sentence of the lower court. Commutation can be granted only by the chief executive of the state, and is granted as a matter of clemency. The judicial power to modify a judgment and sentence and the executive power to pardon, parole, or commute are wholly distinct in their nature. The one is an award of justice and the other is an act of grace. Commutation is a matter of discretion and may be refused. Justice is imperative, and must not be denied. The fact that the Governor has the power to commute does not abridge the defendant's right to appeal to this court for relief. In other words, this provision of our criminal procedure act makes it the duty of this court to review the record, and in a proper case, if necessary in the furtherance of justice, modify the judgment so as to prevent the imposition of punishment which the evidence will not warrant."
See Owen v. State, 13 Okla. Crim. 195, 163 P. 548; Chambers v. State, 16 Okla. Crim. 238, 182 P. 714; Wilson v. State,17 Okla. Crim. 47, 183 P. 613; McConnell v. State, 18 Okla. Crim. 688,197 P. 521; Young v. State, 19 Okla. Crim. 363, 200 P. 260; Walker v. State, 20 Okla. Crim. 319, 202 P. 799; Peters v. State,22 Okla. Crim. 245, 211 P. 427; Phillips v. State, 27 Okla. Crim. 108,225 P. 180; Doublehead v. State, 27 Okla. Crim. 375, 228 P. 170; Bradley v. State, 31 Okla. Crim. 194, 237 P. 625; Goben v. State,32 Okla. Crim. 237, 240 P. 1085; Manwaurin v. State, *Page 236 35 Okla. Crim. 220, 249 P. 966; Johnson v. State, 35 Okla. Crim. 212,249 P. 971; Hubka v. State, 40 Okla. Crim. 161, 267 P. 864; Holford v. State, 57 Okla. Crim. 431, 48 P.2d 1082; Mitchell v. State,59 Okla. Crim. 345, 60 P.2d 631; Methvin v. State, 60 Okla. Crim. 1,60 P.2d 1062; Murphy v. State, 72 Okla. Crim. 1, 112 P.2d 438.
No more solemn duty can be imposed upon the courts than the duty of protecting, and the duty of taking, human life. To take the life of a human being is an awful thing, even when it is taken by the law.
Upon a careful examination and consideration of the entire record, my conclusion is that for the reason stated, the punishment imposed is excessive and for this reason the jury abused its discretion in assessing the extreme penalty of the law, and that justice requires that the judgment and sentence of death should be modified to provide that the defendant, Alva Floyd Moore, be imprisoned in the State Penitentiary for life at hard labor, instead of that he suffer death by electrocution.